NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 11-1935
                                      __________

                           UNITED STATES OF AMERICA

                                            v.

                                  CRYSTAL BROWN,
                                             Appellant
                                     __________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 1-09-cr-00388-007 )
                    District Judge: The Honorable Sylvia H. Rambo

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   January 10, 2012

           BEFORE: FUENTES, JORDAN, and NYGAARD, Circuit Judges

                                 (Filed: March 20, 2012)
                                       __________

                              OPINION OF THE COURT
                                    __________

NYGAARD, Circuit Judge

                                            1.

      Because we write solely for the parties who are familiar with the facts, we do not

restate them herein. In December of 2009, a grand jury sitting in the Middle District of

Pennsylvania returned an indictment charging the Appellant, Crystal Brown, with the
distribution of fifty grams or more of cocaine base, and conspiracy to distribute the same.

Brown later pleaded guilty to a superseding criminal information that charged her with

distribution of an unspecified amount of cocaine base, in violation of 21 U.S.C. § 841(a).

       A presentence report was prepared. This report found Brown responsible for

distributing 200 grams of cocaine base. This put her base offense level for sentencing

purposes at 30. Following adjustments for her role in the offense and her acceptance of

responsibility, her total offense level was 25. After a thorough sentencing hearing, the

District Court set Brown’s Guidelines range between 70 and 87 months. Brown

requested and received a variance from the District Court. She was ultimately sentenced

to 48 months’ incarceration.

                                             2.

       On appeal, Brown challenges her sentencing, arguing that the District Court

procedurally erred by attributing 200 grams of cocaine base to her for purposes of

computing her sentence. We review the District Court’s factual findings regarding the

quantity of cocaine base at issue for clear error. United States v. Yeung, 241 F.3d 321,

322 (3d Cir. 2001). This determination need only be supported by a preponderance of the

evidence, along with “sufficient indicia of reliability to support its probable accuracy.”

United States v. Gibbs, 190 F.3d 188, 203 (3d Cir. 1999). We will affirm.

       We are satisfied that the District Court’s determination of the quantity of cocaine

base distributed by Brown is supported by a preponderance of the evidence. We take

note of Brown’s statements to the police upon her arrest. She admitted to being at the

residence of Brandon Beatty to pick up payment for a previous delivery of cocaine base.

                                              2
Brown told the arresting officers that she had done this on several occasions. Further,

Beatty had told the police that he previously purchased cocaine base in 100-gram

quantities and that Brown had collected the money for these deliveries. This supports the

District Court’s determination that, at a minimum, Brown was responsible for at least two

shipments of 100 grams each.

       Brown’s argument that she did not know the weight and/or quantity of the drugs

being delivered is unavailing. First, Section 1B1.3 of the Sentencing Guidelines provides

that, unless otherwise specified, base offense levels, specific offense characteristics, and

various adjustments shall be determined on the basis of “all acts and omissions

committed, aided, abetted, counseled, commanded, induced, procured, or willfully caused

by the defendant ... that occurred during the commission of the offense of conviction, in

preparation for that offense, or in the course of attempting to avoid detection or

responsibility for that offense.” U.S.S.G. § 1B1.3(a)(1)(A). See also United States v.

West, 643 F.3d 102, 110 (3d Cir. 2011).

       Second, we recognize that a district court’s calculations as to drug quantity cannot

be based on speculation. United States v. Collado, 975 F.2d 985, 998 (3d Cir. 1992).

However, “a degree of estimation” is permitted the District Court in arriving at a specific

quantity determination. Gibbs, 190 F.3d at 203 (citing United States v. Paulino, 996 F.2d

1541, 1545 (3d Cir. 1993)). A variety of evidentiary sources may be consulted by the

District Court in estimating drug quantities. These include the testimony of co-

defendants about the amount of drugs a defendant transported and the average amounts

sold per day multiplied by the length of time sold. Id. Here, the District Court consulted

                                              3
appropriate sources when it estimated the amount of cocaine base distributed. Based on

Brown’s own testimony as well as that of other witnesses, co-conspirators, and

customers, the District Court was able to approximate the amount of cocaine base sold

during her involvement in the conspiracy. We conclude that the District Court used an

accepted methodology for calculating drug quantity. See id. The District Court

proceeded cautiously and arrived at a conservative estimate in concluding that Brown

distributed 200 grams of cocaine base. We can see no error in the District Court’s drug

quantity findings.

                                            3.

       In conclusion, the judgment of sentence given by the District Court will be

affirmed.




                                            4